Case 1:19-cr-20527-RNS Document 1 Entered on FLSD Docket 08/05/2019 Page 1 of 6




                            UN ITED STA TES DIST RIC T C O U RT
                            SO U TH ER N D IST RICT O F FLO R IDA

                              No. *              .
                                                     0 oxv-opody .v
 UN ITE D STATE S O F AM ER IC A

 V S.

 RIC AR DO M ELEN DEZ ,and
 ANGEL BONILLA,JR.,

                          D efendants
                                                      /

                                 CR IM INA L C O V ER SH EET


        D id thism atteroriginate from a m atterpending in the N orthern Region ofthe U nited States
        Attorney'sO ffice priorto October 14,20032                     Y es     X        No




                                             Respectfully subm itted,

                                             AR IA N A FA JAR D O O RSHA N
                                             UN ITED STA TES ATTORN EY




                                             ROBERT J.        RY
                                             CourtID N o.A 50189
                                             99 N .E.4th Stre
                                             M iam i,Florida 33132-2111
                                             TEL (305)961-9421
                                             FAX (305)530-7976
                                             Robert.Emeryz@usdoj.gov
   Case 1:19-cr-20527-RNS Document 1 Entered on FLSD Docket 08/05/2019 Page 2 of 6

AO 91(Rev.08/09) CriminalComplaint

                                 U NITED STATES D ISTRICT COURT
                                                         forthe
                                              Southern DistrictofFlorida

               United StatesofAmerica                       )
                            V.
                                                            )
                                                            ) casexo )q-+).13 J.nà-gxgq.
                                                                            .

                  Ricardo M elendez,and
                    AngelBonilla,Jr.,                       )
                                                            )

                                                CR IM IN A L C O M PLAINT

         1,the com plainantin thiscase,state thatthefollowing istrue to the bestofmy knowledgeand belief.
Onoraboutthedatets)of July31throuqhAuqust1,2019 inthecountyof                               Mi
                                                                                             ami-Dade            inthe
   Southern    Districtof     Florida      ,thedefendantts)violated:
           CodeSection                                               OffenseDescrl
                                                                                 ption
21U.S.C.jj841(a)(1),846                   Conspiracyto possessw ith intentto distribute five kilograms orm ore ofa
                                          m ixture orsubstance containing a detectable amountofcocaine.




         Thiscriminalcomplaintisbased on thesefacts:
SEE ATTACHED AFFIDAVIT.




         W Continuedontheattachedsheet.


                                                                                    Complainant'
                                                                                               ssignatur

                                                                            Luz Idarraqa,DEA Task Force Officer
                                                                                     Printednameand title

Sworntobeforemeand signed in my presence.


D ate:         08/02/2019
                                                                                        udge'
                                                                                            ssignature

City and state'
              .                      Miami,FL                            Jonath n oodm an,U.S.M a istrate Jud e
                                                                                     Printed nam eand title
Case 1:19-cr-20527-RNS Document 1 Entered on FLSD Docket 08/05/2019 Page 3 of 6



                                           A FFID AV IT

        Y ourA ffiantLuz ldarraga,firstbeing duly sw orn,state the follow ing astrue and accurate

 to the bestofm y know ledge and belief:

               lam aTask Force O fticerw ith theU nited StatesD rug Enforcem entA dm inistration

 (hereinafterDEA),andlhavebeen soassigned since2014. Ihavealso beenan officerwiththe
 Sumise Police D epartm entsince 2011. Presently,1 am assigned to the M inm iField D ivision of

 D EA ,where lam responsible prim arily forconducting narcoticstrafficking and m oney laundering

 investigations. As a Task Force Ofticer with DEA ,I have participated in num erous narcotics

 investigations involving'
                         .physicaland electronic surveillance;the control and adm inistration of

 confidential sources; international drug im portations; international m oney laundering'
                                                                                        , and

 dom estic drug organizations. I have participated in the arrest and subsequent prosecution of

 num erousdrug traffickersand m oney launderers. 1also have spoken on num erous occasionsw ith

 defendants,inform ants,suspects,and experienced narcotics and m oney laundering investigators

 concerning the m anner,m eans,m ethodsand practices thatdrug traffickers and m oney launderers

 useto furtherthe operqtion oftheirorganizationsand the m osteffective m ethods ofinvestigating

 and dism antling dnzg trafficking and m oney laundering organizations. l have also investigated

 sm uggling and governm entcorruption in Colom bia and V enezuela related to drug trafticking. I

 am fam iliarw ith som e ofthe im port/exportregulations in thatregion,asw ellasthe black m arket

 forU .S.dollars.

               Asa 1aw enforcementofficerwithin themeaning ofSection 251047)ofTitle 18,
 United StatesCode,lam em pow ered by 1aw to conductinvestigations ofand m ake arrests for,but

 notlim ited to,offenses enum erated in Titles 18 and 21 ofthe U nited States Code.
Case 1:19-cr-20527-RNS Document 1 Entered on FLSD Docket 08/05/2019 Page 4 of 6



               The infonnation contained in this affidavitis subm itted for the sole purpose of

 establishing probable cause to arrestRicardo M elendez,(hereafterM ELENDEZ) and Angel
 Bonilla,Jr.,(hereafterBONILLA)forviolationofTitle21,UnitedStatesCode,Sections841(a)(1)
 and 846,thatis,conspiring to possessto distribute five orm ore kilogram sofam ixture orsubstance

 containing a detectable am ountofcocaine.

               Because this affidavit is being subm itted for the lim ited purpose of establishing

 probable cause,itdoes notcontain allofthe inform ation know n to m e and other law enforcem ent

 officers involved in this investigation. The facts and inform ation contained in this affidavitare

 based on m y personalknow ledge and observations,as wellas upon inform ation received in m y

 officialcapacity from otherindividuals,including otherlaw enforcem entofficers involved in this

 investigation,as well as m y review of records, docum ents, and other physical item s obtained

 during the course ofthis investigation.

                                        B AC K G RO UN D

               A round three to four w eeks ago, M ELEN D EZ began negotiating a deal via

 telephone w ith individual-lto purchase approxim ately forty kilogram sofcocaine. M ELEN D EZ

 waspreviously convicted ofRICO and narcoticsdistribution in the Eastern D istrictofN ew Y ork,

 case num ber 9:89-CR-00229-AD S-1.

               M ELEN D EZ and individual-l agreed to m eet in CoralGables,Florida on August

 1,2019,in order forM ELEN DEZ to ptzrchase the forty kilogram s of cocaine from individual-l.

 On thisdate,M ELEN D EZ and individual-lm etata restaurantin CoralG ablesand they discussed

 the quantity ofkilogram sforpurchase. M ELENDEZ told individual-l thathe had $50,000 with
 him for an initial paym ent. D uring this m eeting, BON ILLA w aited outside in a vehicle.
Case 1:19-cr-20527-RNS Document 1 Entered on FLSD Docket 08/05/2019 Page 5 of 6



 M ELEN DEZ and individual-l agreed to m ove to a nearby warehouse w here individual-l had

 stored the forty kilogram s.

                A t the w arehouse, M ELEN D EZ entered the building w ith BON ILLA . Both

 BO N ILLA and M ELEN DEZ discussed w ith individual-l the quantity and quality ofthe cocaine.

 D uring the m eeting, individual-l show ed M ELEN D EZ and BON ILLA a kilogram of cocaine.

 Both M ELEN D EZ and BON ILLA sam pled the kilogram of cocaine. They agreed that the

 substance w as in factcocaine. M ELEN DEZ and BON ILLA agreed to purchase forty kilogram s

 ofcocaine from individual-l. M ELENDEZ told individual-1thatthey had the $50,000 back at
 the hotel. M ELEN DEZ and B ON ILLA discussed am ongst them selves about how they w ould

 transport the cocaine out of the w arehouse. At this point, law enforcem ent agents arrested

 M ELEN DEZ and BON ILLA .

        8.     A fter agents read M ELEN D EZ hisM iranda rights,M ELEN D EZ agreed to speak

 with D EA agents. M ELEN D EZ adm itted that he and BON ILLA traveled from N ew Y ork to

 Florida w ith the intentto purchase forty kilogram sofcocaine and transportthe kilogram sback to

 N ew York. W hile BON ILLA invoked hisM iranda rights,he provided verbaland written consent

 to searchhishotelroom .M ELENDEZ had infonned theagentsthatthe$50,000 would belocated
 in BON ILLA 'Sroom . U pon arriving atand searching BON ILLA 'Shotelroom ,the agents did not

 tindthe$50,000.




        gremainderofpageintentionallyleftblarkk.j
Case 1:19-cr-20527-RNS Document 1 Entered on FLSD Docket 08/05/2019 Page 6 of 6




                                          C onclusion

               Based on the foregoing facts,1 subm itthatprobable cause exists to believe that

 M ELEN DEZ and BON ILLA conspired to possessw ith intentto distribute five orm orekilogram s

 ofa substance containing a detectable nm ountofcocaine,allin violation ofTitle 21,U nited States

 Code,Sections846and 841(a)(1).
 FURTH ER A FFIA N T SA YETH N A U GH T.



                                     LU Z ID A RRA GA T SK FOR CE OF ICER
                                     DRUGENFORCJMENTADMINISTRATION

 Subscribedandc om tobefore
 methis e 1       dayofAu st,2019.


 JON     N   OD M A N
 1.+ 1 D A TES M A G ISTRA TE JU D GE
